    Case: 1:21-cv-03037 Document #: 22 Filed: 09/09/21 Page 1 of 5 PageID #:136




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

DANIEL THOMAS,                        )
                                      )
                      Plaintiff,      )
                                      )
                 v.                   )      21cv03037
                                      )      Judge Sharon Johnson Coleman
UNIFIN, INC.,                         )      Magistrate Judge Sheila M. Finnegan
                                      )
                      Defendant.      )

                               NEW CASE JOINT STATUS REPORT

       Pursuant to this Court’s August 20, 2021 order, the Parties submit the following Joint

Status Report.

                                   1. NATURE OF THE CASE

A. Identify the attorneys of record for each party, including the lead trial attorney

Daniel A Edelman, Tara L. Goodwin, and Carly M. Cengher have filed appearances in this case
on behalf of Plaintiff. Plaintiff’s attorneys are from Edelman, Combs, Latturner & Goodwin,
LLC, at 20 South Clark St., Suite 1500, Chicago, IL 60603. The telephone number for Plaintiff’s
attorneys is (312) 739-4200. The lead trial attorney for Plaintiff is Daniel A. Edelman.

Morgan I. Marcus and Andrew E. Cunningham have filed appearances in this case on behalf of
Unifin. Unifin’s attorneys are from Sessions, Israel and Shartle, LLC at 141 W. Jackson Blvd.,
Ste. 3550, Chicago, IL 60604. The telephone number for Unifin’s attorneys is 312-578-0990.
The lead trial attorney for Unifin is Morgan I. Marcus.


B. Describe the nature of the claims asserted in the complaint and any counterclaims

Plaintiff: Plaintiff Daniel Thomas brought this lawsuit on behalf of himself and a class under the
Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692c(b) and 1692f, against
Defendant collection agency Unifin, Inc. Plaintiff alleges that Defendant violated 15 U.S.C.
§1692c(b) when it disclosed information about Plaintiff’s purported debt to the employees of an
unauthorized third-party letter vendor in connection with the collection of the debt. Plaintiff
alleges that Defendant violated 15 U.S.C. §1692f by using unfair means in connection with the
collection of a debt – disclosing personal information about Plaintiff to third parties not
expressly authorized under the FDCPA. Unifin has not filed a counterclaim.



                                                    1
     Case: 1:21-cv-03037 Document #: 22 Filed: 09/09/21 Page 2 of 5 PageID #:137




Unifin: Unifin denies any violations, wrongdoing or liability, and denies Plaintiff is entitled to
any relief.

C. Briefly state the major legal and factual issues in the case

The major legal issues include: (1) whether Defendant violated the FDCPA; (2) whether the
proposed classes are “fail safe” classes; (3) whether joinder of unnamed party’s claims would be
impracticable; (4) whether there are common questions of law or fact that, if answered, would
drive the resolution of the class claims; (5) whether Plaintiff will fairly and adequately represent
the members of the class; (6) whether questions common to all putative class members
predominate over individualized issues; (7) whether a class action is superior for the fair and
efficient prosecution of this litigation; (8) whether Plaintiff’s claims are typical of the claims of all
class members; (9) whether the sending of information constitutes a communication under the
FDCPA.

The major factual issues include: (1) whether Defendant Unifin caused a letter vendor to send
Plaintiff the letter on or about March 10, 2021; (2) whether the letter was generated by a letter
vendor; (3) whether Defendant furnished the letter vendor with Plaintiff’s name and address, the
status of Plaintiff as a debtor, details of Plaintiff’s alleged debt, and other personal information
in order to have the letter vendor send Plaintiff the March 10, 2021 letter; (4) whether Plaintiff
consented to having Plaintiff’s personal and confidential information, concerning the debt or
otherwise, shared with anyone else; (5) whether information about Plaintiff is within the
possession of an unauthorized third-party; (6) whether Defendant had letters prepared and sent
by a letter vendor to other individuals in Illinois from May 2020 to June 2021; and (7) the size of
the purported class.

D. Describe the relief sought by the plaintiff(s)

Plaintiff seeks statutory damages, attorney’s fees, litigation expenses, costs of suit and such other
and further relief as the Court deems proper.

Unifin denies any violations, wrongdoing or liability, and denies Plaintiff is entitled to any relief.


E. Describe the general status of the case

All Parties have been served. Unifin has answered the Complaint. The Parties will be proceeding
to the discovery stage.

                                      2. PENDING MOTIONS

A. Identify all pending motions

None.

B. Indicate any previously set deadlines

                                                        2
    Case: 1:21-cv-03037 Document #: 22 Filed: 09/09/21 Page 3 of 5 PageID #:138




Unifin’s responsive pleading was due September 3, 2021; however, Unifin had previously filed
its answer and affirmative defenses on June 28, 2021.

                          3. PROPOSED DISCOVERY SCHEDULE

A. Describe the general type of discovery required

Plaintiff will issue Requests for Admission, Requests for Production, and Interrogatories, and
following the completion of written discovery, may need to take two or three depositions.
Specifically, Plaintiff will seek information including, but not limited to, the class size and
Defendant’s net worth; the letter vendor used by Defendant, including all contracts between
Defendant and letter vendor(s); all documents related to policies and procedures relating to
Defendant’s debt collection practices, keeping consumer information secure, and FDCPA
compliance; information regarding Plaintiff’s alleged debt, including Defendant’s complete file
on Plaintiff and each of the class members; and any insurance policies that may afford coverage
with respect to the matters complained of. Plaintiff will also need third party discovery of the
letter vendor, including a subpoena for documents and depositions.

Unifin will issue Requests for Admission, Requests for Production, and Interrogatories, and take
Plaintiff’s deposition.

B. Provide a proposed schedule, including dates, for all discovery


 a. Deadline for Rule 26(a)(1) disclosures, or
 why Rule 26(a)(1) disclosures are not             October 18, 2021
 appropriate.

 b. Deadline for issuing written discovery         November 22, 2021
 requests.


 c. Deadline for completing fact discovery.        April 4, 2022

 d. Deadline for amending the pleadings and
 bringing in other parties.                        February 4, 2022

                                                   The Parties request that this deadline be set
 e. Deadline for filing dispositive motions.       after the Close of Fact Discovery. To the
                                                   extent that a deadline must be set now, the
                                                   Parties request June 6, 2022.


                                               4. TRIAL

A. Indicate whether a jury trial is requested
                                                     3
    Case: 1:21-cv-03037 Document #: 22 Filed: 09/09/21 Page 4 of 5 PageID #:139




Plaintiff has not demanded a jury trial.

B. The probable length of trial

Not applicable.

                          5. STATUS OF SETTLEMENT DISCUSSIONS

A. Indicate the status of any settlement discussions

On June 3, 2021, counsel for Defendant asked for an individual settlement proposal. On June 4,
2021, Counsel for Plaintiff requested information on class size and net worth in order to evaluate
the merits of an individual settlement proposal.

B. Whether the parties request a settlement conference

The Parties do not request a settlement conference at this time.

C. Whether the parties are interested in pursuing arbitration or mediation

The Parties are not interest in pursuing arbitration or mediation.

           6. CONSENT TO PROCEED BEFORE THE MAGISTRATE JUDGE

A. The parties are reminded that they may consent to proceed before a Magistrate Judge
for all purposes pursuant to Federal Rule of Civil Procedure 73.

The Parties do not unanimously consent to proceed before a Magistrate Judge.



/s/ Carly M. Cengher
Carly M. Cengher                                      /s/ Morgan I. Marcus
Daniel A. Edelman                                     Morgan I. Marcus
Tara L. Goodwin                                       Andrew E. Cunningham
EDELMAN, COMBS, LATTURNER                             Sessions, Israel & Shartle, LLC
& GOODWIN, LLC                                        141 W. Jackson Blvd., Ste. 3550
20 South Clark Street, Suite 1500                     Chicago, IL 60604
Chicago, IL 60603-1824                                312-578-0990
(312) 739-4200 / (312) 419-0379 (FAX)                 mmarcus@sessions.legal
Email address for service:                            acunningham@sessions.legal
courtecl@edcombs.com
                                                      Attorneys for Unifin, Inc.
Attorneys for Plaintiff



                                                     4
    Case: 1:21-cv-03037 Document #: 22 Filed: 09/09/21 Page 5 of 5 PageID #:140




                               CERTIFICATE OF SERVICE

        I, Carly M. Cengher, hereby certify that on September 9, 2021, a true and accurate copy
of the foregoing document was filed via the Court’s CM/ECF system which shall cause delivery
and notification of such filing upon the attorneys of record.


                                            /s/ Carly Cengher
                                            Carly M. Cengher




                                                   5
